Citation Nr: 1441292	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to August 2007, with four months and 15 days of prior active service. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2012, the Veteran withdrew his request for a Board hearing and therefore no further development as to a hearing is necessary.

The Board's review includes the electronic and paper records.

The issue of entitlement to an increased rating for dermatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2014 VA 21-2507a, request for physical examination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The representative argues that the RO failed to consider the VA Journal of Rehabilitation Research & Development article titled Posttraumatic epilepsy and treatment, which the Board has associated with the paper record.  The Board finds that associating such documents with the record is not in violation of Thurber v. Brown, 5 Vet. App. 119 (1993) in this instance, as this evidence was specifically cited by the Veteran's representative, and consideration of these documents was requested by the representative.

In this regard, the Board also notes that the Veteran underwent a VA examination in May 2011.  In light of the article cited by the representative, and the lack of rationale provided for the negative opinion rendered therein, the Board finds that an addendum further addressing the likelihood of a relationship between the claimed seizures and military service is necessary.

The record reflects that the Veteran underwent a separation examination in April 2007.  It was noted that his medical history and physical examination findings were reported on a DD Form 2807-1 and DD Form 2808, respectively.  As it appears that these forms are not of record, the AOJ should attempt to locate them and associate them with the claims file and/or electronic record.

The Veteran reported in February 2011 that five to six weeks before he was initially evaluated for a suspected seizure at an emergency room in Grand Rapids, Minnesota.  The AOJ should attempt to obtain these records as well as any additional relevant treatment records from the Minneapolis VA Health Care System since November 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his seizure disorder, and to provide appropriate authorization so as to allow VA to obtain those records, to include the emergency room admission in Grand Rapids, Minnesota in January 2011.  Attempt to obtain any identified records.  Regardless of the claimant's response, obtain all records from the Minneapolis VA Health Care System from November 2011 to the present.

2.  Contact the service department and attempt to obtain the Veteran's separation examination (DD Form 2807-1 and DD Form 2808) performed in April 2007.  If the separation examination is not found, the AOJ should prepare a memorandum of unavailability as to the separation examination.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, please return the file to the VA doctor who offered an opinion in May 2011.  If that VA doctor is unavailable, have the claims file reviewed by another medical professional to determine the current nature and likely etiology of the epilepsy.  If the May 2011 VA examiner or the new medical professional feels that another physical examination is necessary, the Veteran should be scheduled for one.

The following considerations will govern the medical opinion or examination:  The claims folder must be provided to and reviewed by the May 2011 VA examiner or new medical professional, respectively.  The May 2011 VA examiner or the new examiner must indicate that a review of the claims folder was made.  The May 2011 VA examiner or the new medical professional must respond to the following question and provide a full statement of the bases for the conclusions reached:

With consideration of the VA Journal of Rehabilitation Research & Development article titled Posttraumatic epilepsy and treatment, is it at least as likely as not (at least a 50 percent probability) that the epilepsy is related to the Veteran's period of active service, to include his numerous blast injuries? 

All opinions must be accompanied by a complete rationale.  If the May 2011 VA examiner or the new medical professional is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



